                      Case 2:19-cv-01027-JCM-NJK Document 58 Filed 07/02/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    SHELLY CIMINI,                                       Case No. 2:19-CV-1027 JCM (NJK)
                 8                                         Plaintiff(s),                   ORDER
                 9           v.
               10     RICO WHITE, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Cimini v. White et al., case number 2:19-cv-
               14     01027-JCM-NJK.        The parties participated in an early neutral evaluation (“ENE”) before
               15     Magistrate Judge Weksler on March 18, 2020. (ECF No. 52). The parties reached a settlement
               16     and agreed to file dismissal paperwork by April 20, 2020. Id. The parties filed status reports
               17     requesting additional time, and the court has continued the dismissal deadline twice. (ECF Nos.
               18     54; 55; 56; 57). The new dismissal deadline is August 21, 2020.
               19            Defendant Sutherland Global Services, Inc.’s (“Sutherland”) motions to dismiss remain
               20     pending. (ECF Nos. 13; 25). The first motion to dismiss is moot because it seeks to dismiss the
               21     inoperative initial complaint. (ECF No. 13). The second motion is moot in light of the parties’
               22     settlement. (ECF No. 25).
               23            Accordingly,
               24            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Sutherland’s motion to
               25     dismiss (ECF No. 13) be, and the same hereby is, DENIED as moot.
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-01027-JCM-NJK Document 58 Filed 07/02/20 Page 2 of 2



                1           IT IS FURTHER ORDERED that Sutherland’s motion to dismiss (ECF No. 25) be, and
                2     the same hereby is, DENIED as moot.
                3           DATED July 2, 2020.
                4                                           __________________________________________
                                                            UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                          -2-
